                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,                          )
                                               )
                Plaintiff,                     )
                                               )
         V.                                    )       Civil Action No. 19-1391-CFC-SRF
                                               )
PA YPAL INC., et al.,                          )
                                               )
                Defendants.                    )

                              REPORT AND RECOMMENDATION

    I.   INTRODUCTION

         Plaintiff Maheswar Mikkilineni ("plaintiff') proceeds pro se in this action against

defendants PayPal, Inc. ("PayPal"), Shijil TS/Sparksupport Infotech Pvt Ltd. ("Shijil"),

GoDaddy.com, LLC ("GoDaddy"), and Director/Chandra X-Ray Center (CXC) for

Astrophysics/Harvard & Smithsonian (CfA) ("CXC") (collectively, "defendants"). He filed this

lawsuit on May 17, 2019 in the Superior Court of Delaware, alleging breach of contract,

negligence, and fraud. (D.I. 1, Ex. A) Presently before the court are the following motions: (1)

the motion to substitute party filed by the United States of America (the "United States") 1 (D.1.

3), 2 (2) two motions for discovery filed by plaintiff (D.I. 5: D.I. 13),3 (3) the motions to dismiss

pursuant to Fed. R. Civ. P. 12(b)(l) and 12(b)(6) filed by the United States of America (D.I. 4;




1
  The United States is not a named defendant, but seeks to be substituted in place of defendant
CXC. (D.I. 3)
2
  The briefing for the pending motion to substitute party is as follows: the United States'
opening brief (D.I. 3), plaintiffs answering brief (D.I. 13), the United States' reply brief (D.I.
16), and plaintiffs sur-reply brief (D.I. 19).
3
  The briefing for the pending motions for discovery is as follows: plaintiffs opening briefs
(D.I. 5; D.I. 13), the United States' answering brief (D.I. 12), and plaintiffs reply brief (D.I. 18).
D.I. 11),4 (4) the motion to transfer venue or, alternatively, dismiss under Fed. R. Civ. P.

12(b)(6) filed by defendant GoDaddy (D.I. 8), 5 and (5) two motions to remand filed by plaintiff

(D.I. 14; D.I. 20). 6 For the following reasons, I recommend granting the United States' motion

to substitute party, denying plaintiffs motions for discovery, granting the United States' motions

to dismiss, denying GoDaddy's motion to transfer venue, and granting-in-part and denying-in-

part plaintiffs motions to remand. 7

    II.   BACKGROUND

          a.     Procedural History

          On May 17, 2019, plaintiff originally filed this action against defendants Pay Pal, Shijil,

GoDaddy, and CXC in the Superior Court of the State of Delaware. (D.I. 1, Ex. A) On July 26,

2019, the case was removed to this court by the United States, on behalf of defendant CXC,

pursuant to 28 U.S.C. §§ 1442(a)(l), the federal officer removal statute, 8 1446(a) and 42 U.S.C.




4
  The briefing for the pending motions to dismiss is as follows: the United States' opening brief
(D.I. 4; D.I. 11) and plaintiff's answering briefs (D.I. 13; D.I. 18). Plaintiff filed a motion for
discovery and attached a First Amended Complaint to his briefing. (D.I. 5) The court is treating
the First Amended Complaint as the operative pleading, which would technically moot the
earlier motion to dismiss filed by the United States (D.I. 4). However, the court has considered
all of the briefing from both sides and this Report and Recommendation is dispositive of both
motions to dismiss filed by the United States. (D.I. 4; D.I. 11) Pursuant to D. Del. LR 7.l.2(b),
the United States' reply brief was due on or before August 22, 2019, but the United States did
not file a reply brief.
5
  The briefing for the pending motion to transfer venue or alternatively dismiss is as follows:
GoDaddy's opening brief (D.I. 9), plaintiffs answering brief (D.I. 14), GoDaddy's reply brief
(D.I. 17), and plaintiffs sur-reply brief(D.I. 19).
6
  The briefing for the pending motions to remand is as follows: plaintiffs opening briefs (D.I.
14; D.I. 20), GoDaddy's answering brief (D.I. 17), the United States' answering brief(D.I. 22),
and plaintiffs reply brief (D.I. 19).
7
  In light of the court's recommendation to remand the case to the Superior Court of the State of
Delaware, the court will not consider GoDaddy's alternative motion to dismiss.
8
  The federal officer removal statute permits removal of a state court action to federal court
when, inter alia, such action is brought against "[t]he United States or any agency thereof or any
officer (or any person acting under that officer) of the United States or of any agency thereof, in


                                                    2
§ 233(c). (DJ. 1) On July 29, 2019, the United States filed a motion to substitute itself in place

of defendant CXC. (DJ. 3) Concurrently, the United States filed a motion to dismiss pursuant

to Fed. R. Civ. P. 12(b)(l) and 12(b)(6). (DJ. 4) On August 1, 2019, plaintiff filed a motion for

discovery and a response to the notice ofremoval. (D.I. 5) Plaintiff attached an amended

complaint (the "First Amended Complaint") to his motion for discovery. (Id. at 4-18)

       On August 2, 2019, GoDaddy filed a motion to transfer or, in the alternative, for

dismissal pursuant to Fed. R. Civ. P. 12(b)(6). (DJ. 8) On August 8, 2019, the United States

filed a motion to dismiss the First Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(l) and

12(b)(6). (DJ. 11) On August 8, 2019, plaintiff filed a motion for discovery and a motion for

remand. (DJ. 13; DJ. 14) On August 26, 2019, plaintiff filed another motion for remand. (DJ.

20)

       b.          Facts 9

              i.             Shijil

       Plaintiff created a website, Maheswar.org (the "website"), using GoDaddy. (D.I. 5 at 6)

In March of 2018, plaintiff and Shijil signed an agreement, wherein Shijil agreed to write

computer code for the website and provide portions of code by three deadlines: April 11, 2018,

May 8, 2018, and June 20, 2018. (Id) For this service, plaintiff was to provide Shijil with

designs and layouts for features on the website and two fee payments of $4,000 each through

PayPal. (Id. at 6-7) Plaintiff also supplied Shijil with propriety information and his log-in




an official or individual capacity, for or relating to any act under color of such office." 28 U.S.C.
§ 1442(a)(l).
9
  The facts in this section are based upon allegations in the First Amended Complaint, which the
court accepts as true for the purposes of the present motion to dismiss. See Umland v. Planco
Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008). Page citations to D.I. 5 in this section pertain to the
First Amended Complaint attached to plaintiff's motion. (D.I. 5)


                                                  3
information for Go Daddy. (Id at 7) Shijil failed to produce the code by the April 11, 2018 and

May 8, 2018 deadlines. (Id) Shijil and plaintiff negotiated a new delivery date of June 12,

2018. (Id) Shijil failed to meet the June 12, 2018 deadline, and did not provide plaintiff with

any functional product. (Id at 8)

       On July 24, 2018, plaintiff emailed Shijil and asked for a new proposed delivery date and

a complete list of items taken from his website's server. (Id.) On the next day, Shijil responded

that it would not provide a new delivery date and advised that it was abandoning the agreement.

(Id.) Shijil did not provide a list of items taken from the website and retained the designs and

layouts that plaintiff provided for use on the website. (Id) On April 3, 2019, Shijil emailed

plaintiff and accused him of having "a history of cheating developers in India." (Id at 10)

Plaintiff asserts claims of breach of contract, negligence and/or gross negligence, and fraud

against Shijil. (Id at 18)

             ii.       PayPal

       On July 26, 2018, plaintiff posted a dispute with PayPal for one of his $4,000 fee

payments to Shijil. (Id at 8) On August 21, 2018, PayPal informed plaintiff that he indicated a

partial refund would be satisfactory and that it would make its best effort to recover the balance

from Shijil. (Id.) Plaintiff was unable to post a dispute about the second $4,000 fee payment to

Shijil. (Id.) Plaintiff asserts claims of negligence and/or gross negligence and fraud against

PayPal. (Id at 18)

            iii.       GoDaddy

       Plaintiff hosted his website on Go Daddy's server. (Id at 6) On March 12, 2019, plaintiff

received an email from GoDaddy, which noted that backup of the website was incomplete, no

database was found for the website, eighty files were added and 102 files were removed. (Id at




                                                 4
10) On the next day, plaintiff received another email from GoDaddy that stated that the backup

was completed, 152 files were added to the website, and fifty-two files removed. (Id. at 11) On

March 25, 2019, plaintiff contacted a GoDaddy agent because he could not log into the website

using his credentials. (Id.) Go Daddy support agents believed that "someone, either your

developer or [a] hacker" may have created the issues in backing up the website. (Id.) On May 6,

2019, plaintiff reported the problem to GoDaddy via email, and GoDaddy directed him to contact

its customer support. (Id.) On the same day, plaintiff contacted a Go Daddy agent, who

suggested that GoDaddy could clean up the website's files and migrate them to a new server.

(Id. at 12) In addition to issues in backing up his website, plaintiff discovered that his website's

"sign up" form did not work properly. (Id. at 13) On June 15, 2019, he reported this problem to

GoDaddy, but did not receive a response. (/d.) GoDaddy did not review the raw access files or

identify the source of the problems he encountered. (Id.) Plaintiff asserts a claim of negligence

and/or gross negligence against Go Daddy. (Id. at 18)

            iv.        The United States 10

       The Smithsonian Astrophysical Observatory ("SAO") conducts astrophysical research

and joins with the Harvard College Observatory to form the Center for Astrophysics. 11 (D.I. 4,

Ex. A at 1-2) The Smithsonian Institute (the "Smithsonian"), by and through SAO, won the

National Aeronautics and Space Administration ("NASA") contract to develop and operate the

Chandra X-ray Center. (Id. at 2) This NASA contract includes conducting the operations for the

Chandra X-ray Observatory, which is a "space-based X-ray telescope providing the highest




10
   The court grants the motion of the United States to substitute in place of CXC as the real party
in interest for the reasons stated infra.
11
   The SAO develops and operates the CXC, which annually invites scientific proposals to use
Chandra, a space-based x-ray telescope. (D.I. 4, Ex. A at 1-2)


                                                  5
angular-resolution observations of the high-energy Universe of any telescope in the world." (Id)

On an annual basis, CXC invites scientific proposals, conducts a peer review of the proposals,

and selects a few winning proposals based on scientific merit. (Id.)

        On March 13, 2019, plaintiff sent a formal proposal, entitled "Neutron (Dark Object or

DNA) within Solar Sun-Sirius System," to the director of the CXC. (D.I. 5 at 15) On the same

day, CXC confirmed receipt of plaintiffs proposal. (Id) On May 8, 2019, plaintiff emailed

CXC, writing "please advise me on the status on or before May 14, 2019 or I may have to

assume you have 'no' interest to review/consider the proposal and I am free to initiate an 'action'

under the laws." (Id) On May 30, 2019, CXC responded and noted proposals were subject to

peer reviews that were not open to the general public. (Id at 16) CXC advised that it expected

to notify applicants who have submitted proposals with the results of the peer review within a

few weeks of the closing date. (Id) On July 25, 2019, CXC notified plaintiff that it had

received 516 proposals and, given available observing time and funding, 168 were accepted.

(Id) Furthermore, CXC advised that no proposal with a grade below 3.5 was recommended for

inclusion in the Chandra observing program and that plaintiffs proposal received a grade of

"0.00." (Id.) Plaintiff asserts a claim of negligence and/or gross negligence against CXC. (Id at

18)

III.   LEGAL STANDARD

       a.      Federal Rule of Civil Procedure 12(b)(l)

       Federal Rule of Civil Procedure 12(b)(1) authorizes dismissal of a complaint for lack of

jurisdiction over the subject matter, or if the plaintiff lacks standing to bring its claim. Motions

brought under Rule 12(b)(l) may present either a facial or factual challenge to the court's subject

matter jurisdiction. See Lincoln Ben. Life. Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015)




                                                  6
(quoting Common Cause of Pa. v. Pennsylvania, 558 F.3d 249,257 (3d Cir. 2009)). In

reviewing a facial challenge under Rule 12(b)(l), the standards relevant to Rule 12(b)(6) apply.

In this regard, the court must accept all factual allegations in the complaint as true, and the court

may only consider the complaint and documents referenced in or attached to the complaint. See

Church of Universal Bhd. v. Farmington Twp. Supervisors, 296 F. App'x 285,288 (3d Cir.

2008); Gould Elecs., Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). In reviewing a

factual challenge to the court's subject matter jurisdiction, the court is not confined to the

allegations in the complaint. See Mortensen v. First Fed. Sav. & Loan Ass 'n, 549 F.2d 884, 891

(3d Cir. 1977). Instead, the court may consider evidence outside the pleadings, including

affidavits, depositions and testimony, to resolve any factual issues bearing onjurisdiction. 12 See

Gotha v. United States, 115 F.3d 176, 179 (3d Cir. 1997). Once the court's subject matter

jurisdiction over a complaint is challenged, the plaintiff bears the burden of proving that

jurisdiction exists. See Lincoln, 800 F.3d at 105; Mortensen, 549 F.2d at 891.

       b.      Transfer Venue

       Section 1404(a) of Title 28 of the United States Code grants district courts the authority

to transfer venue "[f]or the convenience of parties and witnesses, in the interests of justice ... to

any other district or division where it might have been brought." 28 U.S.C. § 1404(a).

       "[F]orum selection clauses are presumptively valid and enforceable absent a showing by

the resisting party that enforcement of the clause would be unreasonable under the

circumstances." Asphalt Paving Sys., Inc. v. Gannon, 2015 WL 3648739, at *3 (D.N.J. June 11,



12
   To explain the relationship between the SAO and the CXC as it relates to subject matter
jurisdiction, the United States has submitted the declaration of Roger Brissenden. (D.I. 4, Ex. A)
The declaration provides that the Smithsonian, by and through the SAO, won the NASA contract
to develop and operate the CXC, which includes operations of Chandra, a space-based x-ray
telescope. (Id. at 1-2)


                                                  7
2015) (citing MIS Bremen v. Zapata Offehore Co., 407 U.S. 1, 10 (1972)). In the Third Circuit,

when facing a valid forum selection clause, a district court modifies its analysis three ways:

       First, no weight is given to the plaintiff's choice of forum. Second, the court does
       not consider arguments about the parties' private interests. Instead, 'a district
       court may consider arguments about public-interest factors only.' Third, 'when a
       party bound by a forum-selection clause flouts its contractual obligation and files
       suit in a different forum, a§ 1404(a) transfer of venue will not carry with it the
       original venue's choice-of-law rules - a factor that in some circumstances may
       affect public-interest considerations.'

In re McGraw-Hill Global Education Holdings LLC, 909 F.3d 48, 57(3d Cir. 2018) (internal

citations omitted) (quoting Atlantic Marine Contr. Co. v. US. District Court for the Western

Dist. a/Texas, 571 U.S. 49, 63-64 (2013)). "Because [public interest factors] will rarely defeat a

transfer motion, the practical result is that forum-selection clauses should control except in

unusual cases." Atlantic Marine, 571 U.S. at 64. For example, transfer should not be granted if

it would inefficiently result in fragmentation of the litigation. See ABC Med. Holdings, Inc. v.

Home Med. Supplies, Inc., 2015 WL 5818521, at *9 (E.D. Pa. Oct. 6, 2015).

IV.    DISCUSSION

       a.      The United States' Motion to Substitute Party 13

       The United States moves to substitute itself in place of defendant CXC. 14 (D.I. 3) David

C. Weiss, United States Attorney for the District of Delaware, has certified that defendant


13
   The United States' motion to substitute party is "a non-dispositive pretrial matter that can be
determined by a magistrate judge under 28 U.S.C. § 636(b)(l)(A)." Eastman Chemical
Company v. Alphabet Inc., C.A. No. 09-971-LPS-CJB, 2011 WL 13054223, at *1 n.1 (D. Del.
Dec. 9, 2011) (internal quotation marks omitted) (quoting Finova Capital Corp. v. Lawrence,
2000 WL 1808276, at *1 n.l (N.D. Tex. Dec. 8, 2000)). Therefore, the court's ruling on this
motion is subject to Fed. R. Civ. P. 72(a).
14
   Under the Westfall Act, "[u]pon certification by the Attorney General that the defendant
employee was acting within the scope of his office or employment at the time of the incident out
of which the claim arose, any civil action or proceeding commenced upon such claim in a United
States district court shall be deemed an action against the United States under the provisions of
this title and all references thereto, and the United States shall be substituted as the party
defendant." 28 U.S.C. § 2679(d)(l) (emphasis added).


                                                 8
Director of CXC was an employee of the Smithsonian Institution and acting within the scope of

her employment at the time of the incidents giving rise to this suit. (D.I. 3, Ex. A) In response,

plaintiff seeks discovery on this certification. (D.I. 13 at 2)

          "[T]he Attorney General's certification, although subject to judicial review, is prima

facie evidence that the employee's challenged conduct was within the scope of employment."

Schrab v. Catterson, 967 F.2d 929, 935 (3d Cir. 1992). If this certification is disputed, "the

burden then shifts to the plaintiff, who must come forward with specific facts rebutting the

certification." Id. Here, plaintiff has failed to meet his burden by providing specific facts

rebutting the certification. (D.I. 13)

          "[T]he Smithsonian is an 'agency' of the United States under§ 1442(a)(l)." In re

Subpoena In Collins, 524 F.3d 249,251 (D.C. Cir. 2008). Furthermore, 42 U.S.C. § 233(c)

states:

          [u ]pon a certification by the Attorney General that the defendant was acting in the
          scope of his employment at the time of the incident out of which the suit arose,
          any such civil action or proceeding commenced in a State court shall be removed
          without bond at any time before trial by the Attorney General to the district court
          of the United States of the district and division embracing the place wherein it is
          pending and the proceeding deemed a tort action brought against the United
          States under the provisions of Title 28 and all references thereto.

42 U.S.C. § 233(c) (emphasis added). Plaintiff has failed to provide specific facts to rebut the

certification and, therefore, the United States motion to substitute party is granted.

          b.     Motions for Discovery 15

          In response to the United States' certification that the Director of CXC was an employee

of the Smithsonian during the relevant time period, plaintiff seeks "short/quick discovery" to




15
 Plaintiffs motions for discovery are nondispositive and, therefore, the court's rulings on these
motions are subject to Fed. R. Civ. P. 72(a).


                                                   9
answer the question of whether the Director was an employee of the Smithsonian. (D.I. 5 at 3)

Plaintiff filed a similar motion for an "Initial-Discovery" as to whether "Harvard/Smithsonian" is

a contractor or agency under 28 U.S.C. § 2671 and attached several proposed interrogatories to

his motion. (D.1. 13 at 2, 5-9)

        "[D]iscovery and, if necessary, a hearing to determine whether conduct was within the

scope of employment" is appropriate under certain circumstances. Haas v. Barto, 829 F. Supp.

729, 733 (M.D. Pa. 1993) "However, such a hearing is required only in those special rare

circumstances where there is a factual dispute which would decide the scope of employment

issue, as the crux of the certification dispute." Schrab, 967 F.2d at 935.

        Here, the U.S. Attorney's certification isprimafacie evidence that defendant Director of

the CXC was an employee of the government acting within the scope of her employment in the

relevant time period. See id. Where such certification has been made, the burden shifts to the

plaintiff to provide specific facts to rebut the certification. See id. As discussed supra, plaintiff

has failed to proffer specific facts to rebut the certification or call it into question. (D.I. 5; D.I.

13) "[P]ermitting additional discovery when the Attorney General's certification is not based on

a different understanding of the facts than is reflected in [plaintiff's] complaint would undermine

the intent of the Westfall Act 16 to protect federal employees from responding to state law tort

claims." Brumfield v. Sanders, 232 F.3d 376, 380 (3d Cir. 2000). Plaintiff has not argued that

the certification misinterprets the allegations in the First Amended Complaint. Therefore,

plaintiff's motions for discovery are denied.




16
   The Westfall Act, 28 U.S.C. §§ 2671-2680, amended the Federal Tort Claims Act to eliminate
"the requirement that for the employee to have immunity the allegedly wrongful acts must have
involved the exercise of discretion." See 28 U.S.C. §§ 2671-2680; see also Huertero v. US., 601
F. App'x 169, 171 & n.10 (3d Cir. 2015).


                                                    10
       c.         The United States' Motions to Dismiss

       The United States argues that the court lacks subject matter jurisdiction because plaintiff

did not file an administrative claim with the Smithsonian and, therefore, the limited waiver of

sovereign immunity under the Federal Tort Claims Act does not apply. (D.I. 11 at 5-7)

       The Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680, is the exclusive remedy against

the United States for certain negligent or wrongful acts of federal employees acting within the

scope of their employment. See Priovolos v. Federal Bureau of Investigation, 686 F. App'x 150,

152 (3d Cir. 2017); 28 U.S.C. § 2679(b)(l). The Federal Tort Claims Act "operates as a limited

waiver" of the sovereign immunity of the United States and should be "strictly construed."

Priovolos, 686 F. App'x at 152; see also White-Squire v. US. Postal Service, 592 F.3d 453,456

(3d Cir. 2010).

       Under 28 U.S.C. § 2675:

       [a]n action shall not be instituted upon a claim against the United States for
       money damages for injury or loss of property or personal injury or death caused
       by the negligent or wrongful act or omission of any employee of the Government
       while acting within the scope of his office or employment, unless the claimant
       shall have first presented the claim to the appropriate Federal agency and his
       claim shall have been finally denied by the agency in writing and sent by certified
       or registered mail.

28 U.S.C. § 2675 (emphasis added). Therefore, "[f]iling a proper administrative claim is an

absolute and unwaivable jurisdictional prerequisite to filing and maintaining an action under the

[Federal Tort Claims Act]." Jones v. US., 195 F. Supp. 2d 591, 596 (D. Del. 2002) (internal

quotation marks omitted). The Smithsonian is a federal agency and its employees are employees

of the government. See Expeditions Unlimited Aquatic Enterprises, Inc. v. Smithsonian Inst.,

566 F.2d 289,297 (D.C. Cir. 1977).




                                                11
          Here, plaintiff has not pleaded that he filed an administrative claim with the Smithsonian.

(D.I. 5) Moreover, the United States has proffered the Declaration of Judith Leonard, General

Counsel for the Smithsonian, which states that the Smithsonian has no record of receiving a

Federal Tort Claims Act claim from plaintiff. (D.I. 4, Ex. B) Plaintiff does not contest his

failure to file an administrative claim with the Smithsonian, but instead argues that the present

motion is premature and that he should be allowed to file a complaint "with specific wrongful

acts of the US under Tort Claims Act." (D.I. 18 at 2) Filing an amended complaint with alleged

"wrongful acts" would not cure the jurisdictional deficiency based upon plaintiffs failure to file

an administrative claim. See Adams v. Klein, C.A. No. 18-1330-RGA, 2019 WL 4143106, at *2

(D. Del. Aug. 30, 2019) (citing In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1434 ("A

court may deny leave to amend if amendment would be futile.").

          Therefore, the court recommends granting with prejudice the United States' motions to

dismiss for lack of subject matter jurisdiction. The court's recommendation to dismiss for lack

of subject matter jurisdiction eliminates the need to consider the United States' alternative

argument to dismiss plaintiffs claims for failure to state a claim upon which relief can be

granted, pursuant to Fed. R. Civ. P. 12(b)(6). (D.I. 11 at 7-8)

          d.     GoDaddy's Motion to Transfer

          GoDaddy seeks to transfer to the United States District Court for the District of Arizona,

pursuant to the terms ofGoDaddy's Universal Terms of Service Agreement ("UTOS"). 17 (D.I. 9

at 1) The UTOS contains a forum selection clause that provides for exclusive venue in the state

or federal courts of Maricopa County, Arizona. (Id) Specifically, the UTOS states:

          GoDaddy and you agree that any controversy excluded from the dispute
          resolution procedure and class action waiver provisions in this Section (other than


17
     The United States takes no position on whether this matter should be transferred. (D.I. 15)


                                                  12
       an individual action filed in small claims court) shall be filed only in the Superior
       Court of Maricopa County, Arizona, or the United States District Court for the
       District of Arizona, and each party hereby irrevocably and unconditionally
       consents and submits to the exclusive jurisdiction of such courts for any such
       controversy. You also agree to waive the right to trial by jury in any such action
       or proceeding.

(D.I. 9-2 at 61) Plaintiff argues that although he ordered and received services from GoDaddy,

he did not consent to venue in Arizona. 18 (D.I. 5 at 7-11; D.I. 14 at 2-3) However, GoDaddy

provides customers with products and services only if customers have acknowledged their

consent to be bound by the UTOS. (D.I. 9-2 at 28-31)

       Under 28 U.S.C. § 1404(a), a district court may transfer a civil action "to another district

where the case might have been brought, or to which the parties have consented, for the

convenience of the parties and witnesses and in the interest of justice." In re McGraw-Hill, 909

F.3d at 57. The party moving to transfer venue under section 1404(a) bears the burden of

persuasion. See id.

       In 2013, the Supreme Court held that a traditional balancing test is modified in three

ways when a forum selection clause applies to a dispute. See Atlantic Marine, 571 U.S. at 63.

First, the court does not weigh the plaintiffs choice of forum. See id Additionally, the court

does not consider the parties' private interests, but only considers arguments about public interest




18
  Plaintiff suggests that the Declaration of Jessica Hanyen, the Business Operations Manager for
GoDaddy (the "Hanyen Declaration"), is inaccurate. (D.I. 14 at 1-2) Plaintiff requests that any
taped phone conversations he had with GoDaddy representatives be produced to support the
Hanyen Declaration. (Id at 1-2, 6; D.I. 19 at 5-6, 8) However, courts have found that a
plaintiffs "very existence as a[ customer of defendant] is evidence that he agreed to the ... form
contract proffered by Defendant." Person v. Google Inc., 456 F. Supp. 2d 488,493 (S.D.N.Y.
2006).


                                                13
factors. 19 See id. at 64. Finally, in the face of a valid forum selection clause, a section 1404(a)

transfer of venue will not carry the original venue's choice oflaw rules. See id.

       Here, the UTOS' forum selection clause only applies to defendant GoDaddy. (D.I. 9-2 at

34-66) Practical considerations must guide the court's transfer analysis when a contractual

forum selection provision is unavailable to all defendants in the case. The court in ABC Med.

Holdings, Inc. contemplated the issue of a forum selection provision binding some, but not all

the parties. "A situation where only some of the parties are bound to the forum selection clause

'implicat[es] concerns attending parallel lawsuits not present in Atlantic Marine.'" ABC Med.

Holdings, Inc. v. Home Med. Supplies, Inc., 2015 WL 5818521, at *9 (E.D. Pa. Oct. 6, 2015)

(quoting In re Rolls Royce Corp., 775 F.3d 671,679 (5th Cir. 2014)). Furthermore, "the need-

rooted in the valued public interest in judicial economy - to pursue the same claims in a single

action in a single court can trump a forum selection clause." Id. (quoting In re Rolls Royce

Corp., 775 F.3d at 679). Here, the court concludes that it would be inappropriate and inefficient

to fragment this action such that the claims against GoDaddy are transferred, while the claims

against the other defendants remain in a different forum. Doing so "would result in inefficient

and duplicative litigation." Id. Therefore, the court recommends denying GoDaddy's motion to

transfer venue to the District of Arizona. Furthermore, it is unnecessary for the court to consider

GoDaddy's alternative motion to dismiss in light of the court's recommendation to remand the




19
   "The public interests have included: the enforceability of the judgment; practical
considerations that could make the trial easy, expeditious, or inexpensive; the relative
administrative difficulty in the two fora resulting from court congestion; the local interest in
deciding local controversies at home; the public policies of the fora; and the familiarity of the
trial judge with the applicable state law in diversity cases." Jumara v. State Farm Ins. Co., 55
F.3d 873, 879 (3d Cir. 1995) (internal citations omitted).


                                                  14
remaining ancillary state law claims to the Superior Court of the State of Delaware, as discussed

infra.

         e.     Plaintiff's Motions to Remand

         Plaintiff argues that his claims against GoDaddy should be remanded because only claims

against the United States should have been removed to this court. 20 (D.I. 14 at 5-6) The court's

recommendation to dismiss plaintiffs claims against the United States eliminates the federal

claim warranting removal. Dismissal results in lack of subject matter jurisdiction and leaves

ancillary state law claims for negligence, breach of contract, and fraud regarding plaintiffs

website based claims against the remaining defendants, GoDaddy, PayPal, and Shijil. (D.I. 5 at

18) Pursuant to the statute governing procedure after removal, 28 U.S.C. § 1447, "[i]f at any

time before final judgment it appears that the district court lacks subject matter jurisdiction, the

case shall be remanded." 28 U.S.C. § 1447(c) (emphasis added). Therefore, the court

recommends granting-in-part plaintiffs motions to remand his ancillary state law claims against

GoDaddy, PayPal, and Shijil.

 V.      CONCLUSION

         For the foregoing reasons, the court recommends the following actions on the pending

motions:

         (1) GRANTING the United States' motion to substitute party (D.I. 3);

         (2) DENYING plaintiffs motions for discovery (D.1. 5; D.I. 13);

         (3) GRANTING the United States' motions to dismiss (D.I. 4; D.I. 11);

         (4) DENYING GoDaddy's motion to transfer venue (D.I. 8); and



20
  In light of the court's recommendation regarding the United States' motion to dismiss supra,
the court need not address plaintiffs arguments regarding remanding his claims against the
United States.


                                                  15
        (5) GRANTING-IN-PART AND DENYING-IN-PART plaintiff's motions to remand

(D.I. 14; D.I. 20).

        This Report and Recommendation regarding the United States' motion to dismiss,

GoDaddy's motion to transfer venue, and plaintiff's motions to remand is filed pursuant to 28

U.S.C. § 636(b)(l)(B), Fed. R. Civ. P. 72(b)(l), and D. Del. LR 72.1. The orders concerning the

United States' motion to substitute party and plaintiff's motions for discovery are nondispositive

and subject to Fed. R. Civ. P. 72(a). The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(a)-(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n. l

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

        The parties are directed to the court's Standing Order In Pro Se Matters For Objections

Filed Under Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the

court's website, http://www.ded.uscourts.gov.

        The Clerk of Court shall cause a copy of this Report and Recommendation to be mailed

to Plaintiff.


Dated: January~~ , 2020




                                                 16
